Citation Nr: 1014214	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-13 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of cold 
injuries to both feet.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from October 1950 to 
October 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In November 2009, the Board remanded the appeal 
for additional development.  This appeal has been advanced on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
is against finding that a bilateral hearing loss disability 
was present in-service, sensorineural hearing loss manifested 
to a compensable degree in the first post-service year, or 
that a current bilateral hearing loss disability is related 
to service.

2.  The preponderance of the competent and credible evidence 
is against finding that the Veteran has residuals of an in-
service cold injury to either foot.

3.  The preponderance of the competent and credible evidence 
is against finding that tinnitus was present in-service or 
that current tinnitus is related to service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service nor may sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2009).

2.  Residuals of cold injuries to both feet were not incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

Next, the Board finds that a letter dated in September 2006, 
prior to the May 2007 rating decision, along with the letter 
dated in December 2009 provided the Veteran with notice that 
fulfills the provisions of 38 U.S.C.A. § 5103(a) including 
notice of the laws and regulations governing disability 
ratings and effective dates as required by the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Moreover, even if the 
above letters did not provided adequate 38 U.S.C.A. § 5103(a) 
notice, the Board finds that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claims after 
reading the above letters as well as the rating decision, the 
statement of the case, and the supplemental statement of the 
case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  
Furthermore, the Board finds that there can be no prejudice 
to the Veteran due to a lack of adequate 38 U.S.C.A. 
§ 5103(a) notice where, as here, none has been specifically 
alleged.  Id.

As to the duty to assist, the Board finds that VA has secured 
all available and identified pertinent evidence and conducted 
all appropriate development.  Specifically, the record shows 
that VA has obtained and associated with the claims file all 
available records.

As to the in-service records, in December 2006 National 
Personnel Records Center (NPRC) notified the RO that the 
Veteran's service personnel records and treatment records 
were not available because they had probably been destroyed.  
In January 2007 and August 2009, the RO concluded that no 
alternative records could be found to verify the Veteran's 
claims.  In September 2006 and January 2009, the Veteran was 
notified of the unavailability of these records and invited 
to provide VA with copies of any of the missing records that 
he had in his possession.  However, no subsequent records 
were provided by the Veteran.

Where, as here, "service medical records are presumed 
destroyed, . . . the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The cases, however, do not 
establish a heightened "benefit of the doubt," but rather 
only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  The 
case law does not lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  Therefore, adjudication of 
this claim may go forward without these records.  See Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").

As to the post-service records, the record shows that while 
the appeal was in remand status VA attempted to obtain and 
associated with the claims files all the Veteran's post-1951 
treatment records from the VA Medical Centers in 
Fayetteville, Arkansas, Columbia, and Mount Vernon.  The 
Board finds these requests, even though the search only 
uncovered VA treatment records starting in 1996, fully 
complied with the Board's November 2009 remand directions.  
See Stegall v. West, 11 Vet. App. 268 (1998).  The Board also 
finds that the VA Medical Centers replies, which only yielded 
post-1996 treatment records, are afforded the "presumption of 
regularity" and that if any of these VA Medical Centers had 
earlier treatment records of the Veteran they would have been 
forwarded to VA.  See Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (holding that it is presumed that government officials 
have properly discharged their official duties, unless there 
is clear evidence to the contrary).  

Lastly, the record shows that the Veteran was afforded VA 
examinations in April 2007 which are adequate to adjudicate 
the claims because, after a review of the record on appeal 
and examinations of the claimant, the examiners concluded 
that they were unable to provide medical opinions as to the 
origin of the Veteran's disabilities because, in substance, 
any such opinion would be speculative.  See 38 U.S.C.A. 
§ 5103A(d); Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) 
(noting that the Board need not obtain further medical 
evidence where the medical evidence "indicates that 
determining the cause is speculative"); Also see Jones v. 
Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 2010).  
Moreover, since the post-remand development did not uncover 
any treatment records showing the Veteran's complaints, 
diagnoses, or treatment for any of the claimed disabilities 
in the years shortly after the claimant's October 1951 
separation from active duty, the search only uncovered post-
January 1996 VA treatment records (i.e., records dated at 
least four decades after his separation for service), VA had 
no obligation to provide the Veteran with another VA 
examination while the appeal was in remand status.  See 
Stegall, supra; D'Aries, supra.

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran contends that he has bilateral hearing loss, 
residuals of cold injuries to both feet, and tinnitus due to 
his military service which included service in Korea during 
the Korean War and his exposure to small arms and artillery 
fire at that time.  As to the cold injury, it is specifically 
alleged that it was incurred while participating in the 
Chosen Reservoir Campaign.  It is also requested that the 
Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Other specifically enumerated disorders, 
including sensorineural hearing loss, will be presumed to 
have been incurred in service if it was manifested to a 
compensable degree within the first year following separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.  

With hearing loss claims, VA may only find hearing loss to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Board finds that the Veteran is both competent and credible 
to report on the fact that he was exposed to small arms and 
artillery fire as well as extreme cold while on active duty.  
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  Therefore, the Board will concede that he had 
acoustic trauma and exposure to extreme cold while on active 
duty.  

However, as noted by the RO in its August 2009 memorandum, 
the historically accepted dates for the Chosin Reservoir 
Campaign were October 1950 to December 1950.  Moreover, the 
Board notes that the Veteran's DD 214 shows that the Veteran 
entered active duty in October 1950, his occupational 
specialty was Pole Lineman, and he was assigned to the 8th 
Army, Company C, 4th Signal Battalion.  Given this time line 
and given time the Veteran must have spent in basic training 
and training to be a Pole Lineman, the Board does not find 
credible the Veteran's claims that he was in Korea to 
participate in the Chosin Reservoir Campaign which came to a 
close just two months after he came onto active duty.  Id.  
Likewise, the Board finds more credible the post-service 
records which are negative for complaints, diagnoses, or 
treatment for hearing loss, residuals of cold injuries to the 
feet, and/or tinnitus for over four decades after the 
Veteran's 1951 separation from active duty than the Veteran's 
claims that he had these problems since service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Accordingly, entitlement to 
service connection for bilateral hearing loss, residuals of 
cold injuries to both feet, and tinnitus based on in-service 
incurrence must be denied despite the fact that the Veteran 
was exposed to acoustic trauma and cold while on active duty. 
 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to the presumption found at 38 C.F.R. §§ 3.307, 3.309, the 
Board notes that there is no evidence in the record of the 
Veteran having compensable sensorineural hearing loss within 
one year of service separation.  Accordingly, entitlement to 
service connection for bilateral hearing loss based on a 
presumptive basis must be denied.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between the Veteran's separation from active duty in 1951 and 
first seen complaining of hearing loss and tinnitus at the 
2007 VA audiological examination and foot problems in 1996 to 
be compelling evidence against finding continuity.  Put 
another way, the over 40 year gap between the Veteran's 
discharge from active duty and the first evidence of the 
claimed disorders weighs heavily against his claims.  See 
Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition); Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

In this regard, the Board acknowledges, as it did above, that 
the Veteran is competent to give evidence about what he sees 
and feels; for example, the claimant is competent to report 
that he had problems hearing conversational speech, cold and 
painful feet, and ringing in his ears since service.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  The Board also acknowledges that the Veteran's 
representative is competent to give evidence about what he 
sees.

However, upon review of the claims folders, the Board finds 
that the Veteran's and his representative's assertions that 
the claimant has had his current hearing loss disability, 
cold injury, and tinnitus since service are not credible.  In 
this regard, the Veteran and his representative's claims are 
contrary to what is found in the post-service medical 
records.  In these circumstances, the Board gives more 
credence and weight to the medical evidence of record, which 
is negative for complaints, diagnoses, or treatment for any 
of the claimed disorders for over four decades following his 
separation from active duty, than the Veteran's and his 
representative's claims.  Therefore, entitlement to service 
connection for bilateral hearing loss, residuals of cold 
injuries to both feet, and tinnitus based on post-service 
continuity of symptomatology must be denied.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record is negative for a medical 
opinion finding a causal association or link between the 
Veteran's bilateral hearing loss, alleged residuals of cold 
injuries to the feet, and/or tinnitus and an established 
injury, disease, or event of service origin.  See 8 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  In fact, as to the residuals of cold injuries to 
the feet, VA treatment records appear to attributing the 
Veteran's pain to his non service connected diabetes 
mellitus.  See, for example, VA treatment records dated 
November 1998 to December 1998 and July 2002.  Moreover, as 
noted above, the April 2007 VA examiners, after a review of 
all available information (i.e. the entire record on appeal) 
and examinations of the claimant, opined that they were 
unable to provide medical opinions as to the origin of the 
Veteran's disabilities because, in substance, any such 
opinion would be speculative.

As to the Veteran's and his representative's assertions that 
the claimant's bilateral hearing loss and foot problems were 
caused by his military service, including his in-service 
noise and cold exposure, the Board finds that these condition 
may not be diagnosed by their unique and readily identifiable 
features because special equipment and testing is required to 
diagnose hearing loss as defined by 38 C.F.R. § 3.385 as well 
as to diagnosis a cold injury and therefore the presence of 
the disorders are a determination "medical in nature" and 
not capable of lay observation.  Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  Therefore, since 
laypersons are not capable of opining on matters requiring 
medical knowledge, the Board finds that their opinions that 
bilateral hearing loss and residuals of cold injuries to the 
feet being caused by service not credible.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).   

As to the tinnitus claim, as noted above, the Board 
acknowledges that the Veteran is competent to give evidence 
about what he sees and feels; for example, the claimant is 
competent to report that he had problems with ringing in his 
ears since service.  See Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.   The Board also 
acknowledges that the Veteran's representative is competent 
to give evidence about what he sees.  However, as noted 
above, the Board finds that these assertions regarding the 
Veteran having tinnitus since service lacks credibility.  Id.

Based on the discussion above, the Board also finds that 
service connection for bilateral hearing loss, residuals of 
cold injuries to both feet, and tinnitus are not warranted 
based on the initial documentation of the disabilities after 
service because the weight of the competent and credible 
evidence is against finding a causal association or link 
between the post-service disorders and an established injury, 
disease, or event of service origin.  See 8 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for 
bilateral hearing loss, residuals of cold injuries to both 
feet, and tinnitus.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claims, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for residuals of cold 
injuries to both feet is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


